NO. 07-04-0052-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 18, 2004

                         ______________________________


                      LUCIO ROMAN CARRASCO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

              NO. 46,805-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Lucio Roman Carrasco appeals a conviction for possession of a controlled

substance with intent to deliver. We dismiss for want of jurisdiction.
                                     BACKGROUND


       Appellant pled guilty to the charge of possession of a controlled substance with

intent to deliver. Sentence was imposed on December 1, 2003. He did not file a motion

for new trial. Notice of appeal was filed on February 6, 2004.


                                           LAW


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP. P. 25.2(b). The notice of appeal must be filed within 30 days after the day sentence

is imposed or after the day the trial court enters an appealable order, unless a timely

motion for new trial is filed. TRAP 26.2(a). The time for filing a notice of appeal may be

extended for 15 days under certain circumstances. TRAP 26.3. If the time for filing a

notice of appeal is to be extended, both a notice of appeal and a motion for extension of

time which complies with TRAP 10.5(b) must be filed within the 15 day period. TRAP 26.3;

Olivo v. State, 918 S.W.2d 519, 523-25 (Tex.Crim.App. 1996).


       An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). Thus, if an

appeal is not timely perfected, a court of appeals does not have jurisdiction to address the

merits of the appeal, and can take no action other than to dismiss the appeal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523-25.




                                            -2-
                            ANALYSIS AND CONCLUSION


      Appellant’s notice of appeal was not timely filed. A motion to extend time to file the

notice of appeal was not filed. Accordingly, this court does not have jurisdiction over the

appeal. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


      The appeal is dismissed for want of jurisdiction. TEX . R. APP. P. 39.8, 40.2, 43.2.




                                                        Phil Johnson
                                                        Chief Justice



Do not publish.




                                            -3-